             Case 1:20-cv-07468-CM Document 2-1 Filed 09/11/20 Page 1 of 3




STATEMENT OF FACTS-:Anthonia Ibok Vs Extended Stay American(ESA);Joined with Jessica, Employee

   1. I applied for a job with ESA, Fishkill-New York on 05/20/2019.
   2. That ESA was not the only organization that I had applied to, during the period. There were FEDEX; Home
       Depot; Spectrum, many Banks, etcetera.
   3. That I was not looking out ‘particularly’ to be called for interview with ESA. I had attended interviews (in
       sighting examples) with FEDEX, Home Depot, at about the same time. I was interested in changing job at
       the time.
   4. That I had applied to ESA because I was confident that I would be able to carry out the roles and
       responsibilities that were outlined for the Guest Services Representative (GSR).
   5. That at the time I applied, I submitted my resume and had also indicated while I filled out the online
       application that I was working at the Gap Inc. Fishkill, NY. I see all that missing out from the Online
       Application presented at the Position Statement by the legal firm.
   6. That at the request for past schooling on the form, I indicated that my schooling was ‘Abroad’, but I see
       that such had been distorted, leaving it blank. It may interest you all to know the schooling pre-requisites
       are needed for the job. Answer-High School/GED!
   7. That I have MBA; B.A French; Associates in Mass Communication; Certificate in Computer Application
       Program; SQL Server Online Program Accomplished; and had worked in times past interfacing with
       Customers while working at a Commercial bank.
   8. That I actually did not want to be considered as over-qualified for the position; thus, chose to state that
       my Education was Abroad (only).
   9. That I am aware that ESA was never bound to invite me to attend their Interview.
   10. That I never noticed any INCOMPLETE APPLICATION MESSAGE to my online Application. Though,
       such is not important at this instance but that what is of importance is that Jessica made use of her
       Employer’s phone when she called me, to harassed me.
   11. That I was still trying to find my footing in the job market and also had recently had an on-the-job injury at
       my last working environment and needed a different job area; which accounted for my numerous
       applications to both places of high and low. I was eager for job change after an on-the-job injury from
       working in a Warehouse-The Gap Inc.
   12. There was also a fact that I had also been discriminated against at my last employment; I was hoping to get
       a new employment in order to forestall getting back to my last Employer-The Gap Inc.
   13. That I speak mainly the UK or Queen’s Proper English; considered as having (a different) Accent by
       anyone that speak not the UK English but the US English.
   14. That on the 28th May 2019, I received a call from a lady named Jessica and her message was that she needed
       my attendance for an interview on the 30th May 2019 at the Extended Stay American, Fishkill-NY.
   15. That I did not accept the 30th May because I needed to get my wear prepared to look smartly dressed for the
       interview; and to get my vehicle fixed in order since I would be travelling from New Windsor to Fishkill.
   16. That at the time, I already was off working since 1st May 2019, so my car was parked without my using it.
   17. That I was off working since May 1st, 2019 because my Podiatrist at the time, pulled me off work for
       Medical reasons, to enable me to undergo Physical Therapies and treat for other health related issues.
   18. That we (myself and Jessica) both settled for the 3rd June 2019 and the time was to be 11 a.m.
             Case 1:20-cv-07468-CM Document 2-1 Filed 09/11/20 Page 2 of 3




   19. That while the discussion was on-going for reason best known to Jessica; which to me I saw as a
       mockery, Jessica chose to mimicking my accent and made use of ‘YES ‘MA’ several times in responding
       to any question I asked her for clarification sake.
   20. That what I understand, and as any other person from England or an area that speaks English in accordance
       with the UK standard would point out ‘when there is the use of ‘Yes ‘Ma’ is a short form of ‘Yes Madam’
       and such is not being used to address a person junior to oneself in age or in the employment ladder but that
       ‘it is used for some other person that you considers as old enough to be your mother’ or when Jessica for
       instance was out to point out to me in a mockery manner that if she was inviting me for interview and
       uses ‘Yes Ma’, I was to understand that I was too old to be an Employee under her.
   21. That I was actually embarrassed with her mimicking of my accent and choice of ‘Yes Ma’ after I dropped
       the call, I spoke with my daughter that I would not be going for the interview; however, my daughter, aged
       18years encouraged me to give the ‘Interview Invitation offer’ a try.
   22. That I spent money to prepare myself as it concerned my wears (dry-cleaned my pant/trouser suit, bought
       a pair of new shoes); worked on my car.
   23. That I arrived at the ESA on the 3rd June 2019 and waited to talk to someone as there was initially no one
       at the desk until I saw a lady at a room to the left of the front desk, which was the laundry room. I signaled
       to her and she got to the front desk to speak with me.
   24. That she told me that Jessica was not available and while we were talking, I noticed that there was a male
       staff that came from within the hotel; of which I noticed that they were both younger than me in age.
   25. That before I left, I got a paper from the lady to drop a note for Jessica.
   26. That I waited in my car for up to 45 minutes in the hope that if Jessica was perhaps late to her place of work,
       might give me a call to ask if I was waiting to be interviewed.
   27. That I was never interviewed because I left for home disappointed!
   28. That the legal representative of ESA has indicated:

At no time did ESA ..or …no agent of ESA spoke with Ms. Ibok and, therefore, could not have learned
of her national origin or age from such discussion.

   29. That I have a screenshot that showed that I got a call from ESA on the 28th May 2019.
   30. That the Law Courts can help me out in requesting from my Phone service provider’s Legal Team, the order
       or manner calls from ESA were connected to my number with the use of their official phone to my private
       phone on the 28th May 2019 by Jessica, when she invited me for an interview.
   31. That if ESA’s legal rep. says Jessica is only a person that works doing Laundry at the ESA, it means Jessica
       was actually the lady that invited me for a ‘Hoax Interview’ when she made use of the Employer
       telephone line on the 28th May, 2019; Jessica was the lady that lied to me, when I was there on the 3rd
       June 2019, venue of the Hoax Interview, which was the ESA hotel in Fishkill-NY and she said that ‘Jessica
       was not around’! That Jessica actually had phoned on the 28th May 2019, just to make a mockery of me!!
       Which in other words was just her conceived manner of telling me that person of my kind was never
       wanted at the same job/ same Employer she works with.
   32. That you all should reason and conclude that there was any way I was to know if there was a Jessica at
       ESA, if not for the fact that she called to speak with me.
   33. Jessica had also made a mockery of knowing that I work at the Gap Warehouse at the time of the
       Application.
         Case 1:20-cv-07468-CM Document 2-1 Filed 09/11/20 Page 3 of 3




34. I will not want to proceed to state more facts here but would state more facts after now (when I get a
    Volunteer legal representative).

   Anthonia Ibok

   09/02/2020
